WELLS, Judge.
Reiniel Parajon appeals his conviction and sentence for burglary of an occupied dwelling. The public defender filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reserved ruling on the motion to withdraw and provided Parajon the opportunity to file a pro se brief — which he failed to exercise — we affirm Parajon’s conviction and sentence for burglary of an occupied dwelling.
We write only to address a clerical error that appears in the court’s written judgment. The transcripts and the verdict form reflect the jury returned a verdict of guilty of burglary of an occupied dwelling and not guilty of criminal mischief. However, the written judgment mistakenly recites that Parajon was found guilty of both burglary and criminal mischief. No sentence was imposed for criminal mischief. Because the written judgment must not *106vary from the oral pronouncement, we remand to the trial court with instructions to enter a corrected written judgment. See Ashcraft v. State, 464 So.2d 697, 698 (Fla. 2d DCA 1985). Parajon need not be present for this function.
Affirmed as modified.